 Case 1:20-cv-00154-JTN-SJB ECF No. 47 filed 10/14/20 PageID.134 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 ANDREW KIMBLE, on behalf of himself and
 all others similarly situated, INC.,

         Plaintiff,
                                                                      Case No. 1:20-cv-154
 v.
                                                                      HON. JANET T. NEFF
 JAMNBEAN LLC d/b/a “JAM’NBEAN
 COFFEE COMPANY,” et al.,

       Defendants.
 ________________________________/
                                             ORDER

       Pending before the Court is the parties’ Stipulation to Stay Case Pending the Supreme

Court’s Decision in Facebook, Inc. v. Duguid (ECF No. 46). The Court having reviewed the

stipulation:

       IT IS HEREBY ORDERED that the Stipulation to Stay Case Pending the Supreme

Court’s Decision in Facebook, Inc. v. Duguid (ECF No. 46) is GRANTED.

       IT IS FURTHER ORDERED that this matter is STAYED and ADMINISTRATIVELY

CLOSED pending a decision of the United States Supreme Court in Facebook v. Duguid, No. 19-

511, and further order of the Court. This closing is for administrative purposes only and does not

constitute a decision on the merits. Within fourteen (14) days of the decision in Facebook v.

Duguid, the Court will allow either side to move to reopen this action.

       IT IS FURTHER ORDERED that in the event this matter is reopened, Defendants’

answers to the First Amended Complaint or pre-motion conference requests, if any, shall be filed

no later than fourteen (14) days after the case is reopened.



Dated: October 14, 2020                                          /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge
